 INTERSTATE EQUIPMENT CO.621InterstateEquipment Co., Inc.,InterstateHighwayExpress,Inc., , andCletusG.Allen,SoleProprietor,d/b/a Allen Motor ExpressandLocal135, 'InternationalBrotherhoodofTeamsters,Chauffeurs,WarehousemenandHelpersofAmerica.InterstateEquipment Co., Inc.,InterstateHighwayExpress,Inc.,andCletusG.Allen,SoleProprietor,d/b/aAllenMotorExpressandWilliam D.Bundy.InterstateEquipment Co., Inc.,InterstateHighwayExpress,Inc.,andCletusG.Allen,SoleProprietor,d/b/a Allen Motor ExpressandFrankBugh.InterstateEquipment Co., Inc., Interstate HighwayExpress,Inc.,andCletusG.Allen, - SoleProprietor,d/b/aAllenMotorExpressandWilliam Bundy.Cases 25-CA-2462, 25-CA-2510,25-CA-2510-2, and 25-CA-2707December10, 1969SUPPLEMENTAL DECISION ANDORDERBY MEMBERSBROWN, JENKINS, AND ZAGORIAOn July 26, 1968,theNational Labor RelationsBoard issuedaDecisionandOrder in theabove-entitledproceeding (172NLRB No. 145),wherein it ordered,among other things, that theRespondent cease and desist from refusing torecognizeandbargainwiththeUnionnotwithstanding the fact that the Union had notreceived a majority of the votes cast in a Boardelection.Subsequently,the Supreme Court of theUnitedStates inN.L R B v. Gissel PackingCompany,395U.S. 575,June 16, 1969, upheld aBoardbargainingordergivenundersimilarcircumstancesHowever,inaffirming the Board'saction the Court delineated the criteria under whicha-bargainingorderwouldbeappropriate.Accordingly,inviewof the Supreme Court'sdecision, the Board,sua.sponte,has reconsidered thesubject case,as well as a number of other similarcases,inlightof the criteria set forth by theSupreme Court inGissel,supra,hence the instantsupplemental decision In accordance with Boardnotice and invitation, statements of position withrespect to the impact of the Supreme Court'sDecisioninGisssel Packing Company, supra,on theBoard'soutstandingDecisionandOrder in thesubject case were filed by the Respondent, GeneralCounsel,and Charging Party.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act,asamended, theNational Labor Relations Board has delegated itspowers in connection'with this case to a three-member panel.The Board has considered the statements ofposition and the entire record in this proceedingand,, for the reasons set forth below, shall reaffirmitsoriginal finding that Respondent violated 8(a)(5)and -(l) of the, Act, by refusing to recognize theUnion as majority representative of the' employees,and further , finds that a bargaining order isnecessary .to effectuate the purposes and policies ofthe Act in these casesWe have heretofore found that the Unionrepresentedamajority.oftheRespondent'semployees in an appropriate unit, on March 1 and 3,1966,.when it made its initial demands forrecognition and bargaining upon the Respondent.The Respondent refused the Union's proffer` ofsignedauthorizationcardsfor r verificationofsignatures and made it clear that recognition wouldonly be granted after. the Union proved its majoritythrough the medium of a Board conducted election,Thereafter, and continuing through April 9, 1966,when the Union failed to receive a majority of thevotescastinaBoard-conducted election, theRespondent interrogated its employees as to theactivitiesof the Union and their own unionsympathies,threatenedreprisalsforunionadherence, and discharged or laid off a number ofemployees because of their union activities ormembership.ThusC.Allen,oneoftheRespondent'sprincipalofficers,interrogatedemployees, Eads, Hamilton, and Bundy on separateoccasions in regard to their union sympathies andthe substance of a number of union meetings, andthreatened them with discharge, etc., should theUnion be successful in its organizational campaign.Additionally, theRespondent during the periodMarch 3, 1966, through April 9, 1966, implementeditsthreats and discharged or laid off employeesShepherd, Hamilton, Bugh, and Bundy because oftheir known membership in, and activities on behalfof, the Union.The aforementioned conduct of the Respondentoccurring subsequent to the demand for recognitionand the filing of the election petition, which we havefound to be violative of Section 8(a)(1) and (3) oftheAct,has undermined the Union's majoritystrength. By engaging in such conduct and refusingto recognize the Union as majority representative ofitsemployees, theRespondent violated Section8(a)(5) and (1) of the ActFurther, we are satisfied that a bargaining orderiswarranted to remedy the unlawful refusal tobargain. Insofar as is relevant here, the SupremeCourt inGissel,supra,approved the Board'sauthority to issue a bargaining order". . . in lessextraordinarycasesmarkedby less pervasivepracticeswhich nonetheless still have the tendencytounderminemajority strength and impede theelection processes," and remanded three of the casesbefore it to the Board for a determination as to"[whether] even though traditional remedies mightbeabletoensureafairelectiontherewasinsufficient indication that an election (or a rerun .. )179 NLRB No. 167 622DECISIONS OE NATIONAL LABOR RELATIONS BOARDemployees' desires than the card count taken beforethe unfair labor practices occurred." In the instantcase,.,theRespondent's pattern of unlawful conductwas of such a nature as to have a lingering effect,and the use of traditional 'remedies here is unlikelyto ensure a fair or coercion-free rerun election. Weare persuaded that the unambiguous cards validlyexecuted by a majority of employees in the 'unitrepresentamore reliablemeasure of employeedesire on the issue of representation in this case, andthat the policies of the Act will be effectuated by theimposition of a bargaining order''Incommitted by the Respondent, both before andsubsequent to the settlement 'agreement (which wasrevokedby the Regional Director prior to theissuance of the consolidated complaint herein), weare not convinced that the Respondent's action in1subsequently recognizing and executing a 3-yearcontractwith the Union 'provides an adequateremedy for its prior conduct here disclosed or thatthere will not be' a recurrence of such 'conduct in thefuture.'Accordingly,we shall reaffirm the unfairlabor practice findings and the remedy providedtherefor in the original Decision and Order hereinORDERIn view of the foregoing, and on the basis of theentire record, the National Labor Relations Boardreaffirms itsOrder of July 26, 1968, in thisproceeding'SouthernToure, Inc167NLRB No 42,United Stater GvpcumCompanv,143NLRB 1122, 1127,NLRBvAmericanNationalInsuranceCo343 U S 395, 399, In 4,NLRB v Mexia Textile Milk,Inc399 U S 563